TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00745-CV




Gregory Windham, Move-Up America, Inc., Lee Ann Readd
and Trace Slama, Appellants

v.

Move-Up America, L.L.C., Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
NO. 04-1019-C-277, HONORABLE KEN ANDERSON, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        Appellants filed their notice of appeal on November 18, 2004.  In it, they assert that
they desire to appeal from a temporary injunction.  Based on the date the notice of appeal was filed,
the record in this interlocutory, accelerated appeal was due on Monday, November 29, 2004.  See
Tex. R. App. P. 4.1, 26.1(b), 28.1, 35.1(b).  By letter dated November 30, 2004, the Williamson
County District Clerk informed this Court’s clerk that no record would be filed because this appeal
had settled.
                        On February 1, 2005, having received no further communication from either the
district court or the parties, this Court’s clerk sent a letter to the parties noting both the lateness of
the record and the district clerk’s representation of settlement.  By this letter, this Court’s clerk
indicated that this Court would dismiss this appeal for want of prosecution unless, by February 11,
2005, this Court received either a motion to dismiss or a response indicating the status of the appeal.

                        Having received neither, we dismiss this appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).
 
 
                                                                                                                                                             
                                                                        Bob Pemberton, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Dismissed for Want of Prosecution
Filed:   April 7, 2005